Per Curiam.
This case presents an unanswerable problem. In these days of high taxes, inflation, and the extremely expensive cost of living, it is almost impossible for the average wage earner to support himself and his family. It can be done only by the most frugal and careful budgeting of the income. In this case, the income of the wage earner has to be allocated in such manner that the wife and three children can subsist while leaving enough for the husband to live elsewhere, travel back and forth from his work, buy his meals, and pay the other necessary expenses of living. It can’t be done!
The defendant’s claim that his fixed expenses reduce his weekly take-home pay to $60.36 does not appear to be exaggerated or unreasonable. However, if it is accepted it means that that small amount must be so allocated that it will support the wife and three *709children living in the home and the defendant in a rented room or apartment with the cost of meals and food at cafe or boardinghouse prices. To leave the defendant with only $28.86 per week for this purpose is obviously unrealistic.
On the contrary, to expect Mrs. Reavis to feed, clothe, and otherwise support herself and three children on $32.50 per week is even more unreasonable. If the husband cannot support himself on $28.86 per week, how much should a wife and three children have?
We don’t know the answers and neither does anyone else. Faced with this kind of problem, Judge McLaughlin could not do right — he could only hope to do as little wrong as possible. If any person, be he judge, banker or merchant, can make $60.36 per week do what is required here, he is a genius in economics and finances.
In his judgment, which we are sure Judge McLaughlin would enthusiastically improve, except for the handicap of too little money for too many people, we find
No error.